Title: From James Madison to the Senate, 14 December 1815
From: Madison, James
To: Senate


                    
                        
                            Decr 14th 1815.
                        
                    
                    Commissions of appointments and promotions having issued during the recess of the Senate to the persons whose names are stated in the enclosed lists: I now nominate them to the offices therein respectively annexed to their names.
                    
                        
                            James Madison
                        
                    
                